Citation Nr: 0819544	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-24 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints (other than the left knee).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which, in pertinent part, denied the 
veteran's application to reopen a claim for service 
connection claim for arthritis of multiple joints.  The 
veteran was notified of this decision in August 2002 and 
disagreed with it later that same month.

(In its July 2002 decision, the RO also granted the veteran's 
claim for service connection for chondromalacia and arthritis 
of the left knee.  A 10 percent rating was assigned effective 
September 16, 1978, which is the day after the veteran's 
discharge from active service.  The RO also denied the 
veteran's claims for a rating in excess of 10 percent for 
hypertension, a compensable evaluation for a residual scar of 
the left knee, and service connection for heart disease and 
an eye disorder.)

In a Statement of the Case (SOC) issued in April 2003, the RO 
essentially reopened the veteran's previously denied claim 
for service connection for "whole body" arthritis and 
characterized it as two different claims.  First, the RO 
denied service connection for degenerative joint disease of 
the cervical spine on the merits.  Second, the RO denied 
service connection for "seronegative spondyloarthropathy" 
on the merits.  (The term seronegative spondyloarthropathy 
comprises numerous degenerative joint diseases without a 
rheumatoid factor.  See Dorland's Illustrated Medical 
Dictionary 917 (30th ed., 2003).  The RO also included 
service connection for a dental disability based on in-
service trauma (which it characterized as "dental problems") 
as an appellate issue.  The veteran then filed a VA Form 9 in 
August 2003, perfecting a timely appeal only on her claims 
for service connection for degenerative joint disease of the 
cervical spine and seronegative spondyloarthropathy.  (She 
also referred to her claim for service connection for a 
dental disability based on in-service trauma, which is not in 
appellate status and is discussed in more detail below.)

The terms osteoarthritis, degenerative arthritis, and 
degenerative joint disease are synonymous.  Greyzck v. West, 
12 Vet. App. 288, 291 (1999).  In view of the these diagnoses 
and at least one other classification of arthritis in the 
record, the issue in appellate status is styled as service 
connection for the more general arthritis of multiple joints 
(aside from the already service-connected left knee), which 
includes osteoarthritis and seronegative spondyloarthropathy.   

A Travel Board hearing was held in October 2004 before a 
Veterans Law Judge who has since retired from the Board.

In an August 2005 rating decision, the RO granted service 
connection for neuroforaminal stenosis of the cervical spine 
with occipital tension headaches, and assigned a 20 percent 
disabling effective July 2, 2001.  The RO also granted 
service connection for degenerative disc disease of the 
thoracolumbar spine, and rated it 10 percent disabling 
effective February 16, 2002.  Since the veteran has not 
disagreed with the rating or effective date assigned for 
either disability, issues pertaining to neuroforaminal 
stenosis of the cervical spine with occipital tension 
headaches and degenerative disc disease of the thoracolumbar 
spine are no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2005, the Board reopened the veteran's claim for 
service connection for a disability involving multiple joints 
and remanded the claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for additional development.  
In its decision, the Board noted that the veteran's claim for 
service connection for a dental disability due to in-service 
trauma was not in appellate status because there had been no 
rating decision issued by the RO on this claim.  The Board 
referred this claim to the RO for appropriate disposition.  
In a December 2007 rating decision, the RO granted service 
connection for dental treatment for teeth numbered seven and 
eight.  The Board notes that this latter decision was not a 
grant of the full benefits sought and the one-year period for 
filing a NOD has not yet expired.  See 38 C.F.R. § 20.302(a).
 
In November 2006, the Board again remanded this appeal to 
schedule a Travel Board hearing.  The Board noted that in a 
Supplemental Statement of the Case (SSOC) issued in May 2006, 
the RO determined that a March 2006 VA examination did not 
confirm a diagnosis of seronegative spondyloarthropathy; the 
RO found that the veteran's underlying problem was 
osteoarthritis and it denied the veteran's claim for service 
connection for a multiple joint disability on the merits.  

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder, which 
reflects that the Board would keep the record open for a 
period of 60 days for the submission of additional evidence.  
See Hearing Transcript at 14.  During the hearing, the 
veteran submitted a waiver of initial RO consideration for 
the additional evidence.  

In a July 2006 rating decision, the RO denied the veteran's 
application to reopen her claim for service connection for 
post-traumatic stress disorder (PTSD) finding that new and 
material evidence had not been received.  The veteran filed a 
timely NOD in October 2006.  The RO provided a SOC in January 
2007 and thereafter, in April 2007, the veteran timely filed 
a substantive appeal.  In October 2007, the RO provided a 
SSOC.  At the May 2007 Board hearing noted above, the 
veteran's representative requested that the Board defer a 
hearing on the issue of service connection for PTSD, as she 
had not reviewed this issue and was not prepared to make 
presentation.  See Hearing Transcript at 2.  Accordingly, the 
appeal for service connection for PTSD will not be merged 
with the claim addressed in this decision; rather, that issue 
will be decided by a separate Board decision after the 
veteran is afforded a personal hearing. 

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with both Remand Orders, 
and therefore it may proceed with its review of this appeal.  
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The Board notes that during the May 2007 hearing, the veteran 
testified that she has right knee pain because the veteran 
favors her left leg as a result of her service-connected left 
knee injury and therefore uses her right leg more.  It is not 
clear from this statement whether the veteran intends to file 
a secondary service connection claim for a right knee 
disability.  The Board parenthetically notes that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds.  In 
any event, the issue of service connection for a right knee 
disability secondary to a service-connected left knee 
disorder is referred to the RO for clarification and any 
action deemed appropriate.


FINDINGS OF FACT

1. The competent evidence is at least in equipoise as to 
whether the veteran's degenerative joint disease of the 
cervical and thoracolumbar spines is causally linked to in-
service trauma.

2. The separation examination was negative for any pertinent 
abnormal objective findings and there is no post-service 
medical or X-ray evidence of a joint disorder (other than the 
left knee) until many years after the veteran's discharge 
from service; the preponderance of the evidence is against a 
nexus between arthritis of any other joints (other than 
degenerative joint disease of the cervical and thoracolumbar 
spines and the left knee), to include the feet and ankles, 
and any incident of or finding recorded during service.


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, 
service connection for degenerative joint disease of the 
cervical and thoracolumbar spines is warranted.  38 U.S.C.A 
§§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2. Arthritis of multiple joints (other than degenerative 
joint disease of the cervical and thoracolumbar spines and 
the left knee) was not incurred in or aggravated by active 
service and may be not presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

The instant decision grants service connection for 
degenerative joint disease of the cervical and thoracolumbar 
spines on a direct incurrence basis.  However, as the claim 
was for service connection for arthritis of multiple joints, 
to include the feet and ankles, it is only a partial grant of 
the benefits sought.  Accordingly, VCAA analysis is 
warranted.

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2002 and January 2006 letters sent to the veteran by 
the AMC/RO adequately apprised her of most of the information 
and evidence needed to substantiate the claim, and of the 
notice the RO failed to supply, no prejudice to the veteran 
resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim. Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
also inform the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.

The February 2002 and January 2006 letters from the AMC/RO 
satisfy most of these mandates.  They clearly disclosed VA's 
duty to obtain certain evidence for the veteran, such as 
medical records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the veteran in 
obtaining these records, she carried the ultimate burden of 
ensuring that VA received all such records.  They 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for her if 
the AMC/RO determined such to be necessary to make a decision 
on the claim, and also asked the veteran to provide VA with 
any treatment records in her possession.  The letters also 
informed the veteran about the type of evidence needed to 
support a direct service connection claim, namely, proof of: 
(a) an injury in military service or disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in her possession, and that she 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19  Vet. App. at 
403; see also Mayfield, 19 Vet. App. at 109-12.

b. Duty to Assist

VA has also satisfied its duty to assist the veteran under 38 
U.S.C.A. §  5103A and 38 C.F.R. §  3.159.  Service medical 
records, VA treatment records, and private treatment records 
have been associated with the claims folder.  Additionally, 
the veteran was afforded several VA examinations, the most 
recent occurring in March 2006.  These examinations were 
thorough in nature, included nexus opinions, and are adequate 
for the purpose of deciding this appeal.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran exercised 
her right to a hearing and provided sworn testimony before a 
Veterans Law Judge in October 2004 and May 2007.  The Board 
finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the veteran, and there is no other specific evidence to 
advise her to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. §  
5103(a), and the regulation, 38 C.F.R. 
§  3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

During the May 2007 hearing, the veteran testified that she 
received Social Security disability benefits.  She stated 
that while she occasionally saw a private provider for 
rheumatoid arthritis, she received all her treatment from the 
VA and was in fact scheduled for a bone scan the following 
week.  The veteran's representative noted that the claims 
file did not contain Social Security Administration (SSA) 
records.  The AMC obtained the SSA records and current VA 
records.  There is no indication that a bone scan was 
performed but, in any event, there is ample X-ray evidence of 
record to determine which joints are arthritic.  (Arthritis 
is defined as inflammation of the joint.  See Dorland's 
Illustrated Medical Dictionary (30th ed., (2003)).  The Board 
determines that the medical and other evidence of record is 
sufficient to resolve this appeal.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II.  Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, 
including arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309. 

b. Standard of Review

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service Medical Records

An August 1975 Report of Medical Examination for Enlistment 
discloses a normal clinical assessment of all systems except 
for hypertension.  In the accompanying Report of Medical 
History, the veteran reported that she was in good health.  A 
September 1978 Report for Medical Examination for Separation 
also discloses a normal clinical assessment of all systems 
except for hypertension.  In the accompanying Report of 
Medical History, the veteran denied having any problems with 
swollen or painful joints.  She also denied having recurrent 
back pain.

April 1978 treatment records indicate that the veteran was 
hospitalized after being involved in a motor vehicle 
accident.  She was treated for fractured ribs, a lacerated 
left knee, and broken teeth.

VA Treatment Records

In October 1992, the veteran reported a history of arthritis 
in her right foot.  She was referred to the podiatry clinic.
 
In December 1992, the veteran gave a history of right foot 
pain of one-and-a-half years' duration.  She also reported 
pain in her knees and neck.  An X-ray of the right foot 
revealed severe degenerative joint disease.  The assessment 
included "doubt arthritis is rheumatoid."  The veteran was 
referred to the arthritis clinic.

In January 1993, the veteran complained of bilateral foot 
pain, right greater than left, of four years' duration.  
There was moderate pain in the right foot with dorsiflexion 
and normal range of motion.  The notes contain the following 
findings: "ANA positive 1:80, [unintelligible] RF 
negative."  The impression was severe degenerative joint 
disease in the right talonavicular joint.  The veteran 
subsequently underwent surgical fusion of the right 
talonavicular joint.

In April 1994, the veteran was seen at the polyarthritis 
clinic.  The impression was "?seronegative arthritis."  She 
was referred to the rheumatology clinic.

In May 1994, the veteran gave a several year history of 
bilateral foot and knee pain.  She also reported lumbar pain 
of two months' duration.  The clinician noted that the 
veteran had been extensively evaluated by Dr. B (initial used 
to protect privacy) at a clinic and given the diagnosis of 
undifferentiated spondyloarthropathy.  The clinician 
diagnosed "possible seronegative spondyloarthropathy" but 
noted that the diagnosis was not certain, "especially since 
X-rays are unavailable currently."  As noted in the 
introduction, seronegative spondyloarthropathy comprises 
numerous degenerative joint diseases with an absence of a 
rheumatoid factor.  See Dorland's Illustrated Medical 
Dictionary 917 (30th ed., 2003).  The clinician also 
indicated that there was "probably a component of 
osteoarthritis."

In July 1994, the veteran reported pain in her right ankle 
and left elbow.  She indicated that Dr. B had diagnosed her 
with ankylosing spondylitis.  The assessment was "a 
combination of osteoarthritis and ? of a seronegative 
arthropathy."

In August 1994, the veteran complained of persistent foot, 
knee, and hand pain.  The assessment was arthritis, stable.

In November 1994, the veteran complained of pain in her neck, 
feet, knees, and low back.  The joint pain was well-
controlled with medication.  The veteran reported that Dr. 
Brown had stated that her disease was "gone."  The notes 
indicate that an HLA-27B test was ordered, but the records do 
not contain the results of this blood work.  The impression 
was degenerative joint disease and possible seronegative 
spondyloarthropathy, well controlled.  The clinician stated 
that "diagnosis of spondyloarthropathy is questionable 
secondary unusual presentation and lab tests."  

In September 1998, the veteran complained of multiple joint 
pain and numbness in both hands.  The assessment was "stable 
medical problems."

In April 2001, the veteran reported continued problems with 
her neck, back, and feet.  The assessment included chronic 
neck/back pain.  The doctor noted that the veteran "carries 
the diagnosis of seronegative spondyloarthropathy."  X-rays 
revealed multilevel degenerative disc disease with advanced 
disc space narrowing at C5-6 and C6-7, multilevel foraminal 
encroachment left greater than right, and severe osteophyte 
encroachment at every level between C4-C7 with progression 
since X-rays taken six years previously. 

A May 2001 correspondence from M.C.M (initials used to 
protect privacy), MD, indicates that she had been the 
veteran's treating physician since August 1994, and that the 
veteran had seronegative spondyloarthropathy.  The letter 
contains the following statement:

[The veteran's most active medical problem is her 
arthritic condition.  She currently suffers from 
constant severe pain in her neck, back and feet . . 
. She has been seen by multiple specialists 
including rheumatology, orthopedic surgery, 
neurosurgery, and neurology.  She has been advised 
that her cervical arthritis is severe enough that 
any sudden movement could jeopardize her neck 
disability thus requiring a permanent brace.  
Similar involvement in her lumbar spine limits her 
ability to stand or sit for prolonged periods . . . 
In addition, [the veteran] suffers from severe 
arthritis in her right foot.  She underwent fusion 
of her talonavicular joint in 1993.  Although she 
initially responded well to the surgery, her 
symptoms have since recurred.  She is no longer 
able to stand for prolonged periods without 
suffering extreme pain.  She also is limited in the 
use of her hands for any form of repetitive 
activity due to carpal tunnel syndrome with 
associated "locking" phenomenon.

April 2002 X-rays of the right ankle revealed some mild 
osteoarthritis at the naviculocuneiform joint.

The veteran submitted to a VA bones examination in April 
2002.  The veteran reported that she injured her ribs and 
neck in the April 1978 motor vehicle accident.  She 
complained of pain in her knees, right hip, lower back, and 
ankles.  The clinician noted that there was "no clear 
history of difficulties with other joints."  In his 
assessment, the clinician noted that "the primarily 
arthritic problems are degenerative disease of the cervical 
spine, sacroiliac arthropathy, strain and degenerative joint 
disease of the left ankle, along with right greater 
trochanteric bursitis and lumbar degenerative disc disease."  
He determined that "there is insufficient evidence to 
warrant a diagnosis of 'arthritis of the whole body.'" 

In July 2003, the veteran complained of low back pain with 
bilateral lower extremity pain of one year's duration.  The 
assessment was intermittent chronic mechanical low back pain 
due to age related degenerative changes of the lumbar spine 
primarily at L4, 5 with grade II anterolisthesis.

In July 2004, the veteran complained of increasing bilateral 
upper limb symptoms.  A nerve conduction study revealed mild 
bilateral carpal tunnel syndrome.

A September 2004 VA MRI of the cervical spine revealed: (1) 
loss of cervical lordosis with retrolisthesis of C5 and 
anterolisthesis of C4; (2) moderate to severe central canal 
stenosis from C4 to C6; and (3) bilateral moderate to severe 
neural foraminal stenosis from C3 to C7 and facet joint 
disease.

In March 2005, the veteran complained of chronic neck pain 
since the 1978 motor vehicle accident.  The assessment was 
significant cervical canal stenosis and foraminal stenosis at 
multiple levels, and cervical facet disease.  The veteran 
received a epidural steroid injection.

The veteran submitted to a VA examination in April 2005.  The 
veteran complained of intermittent neck pain since the late 
1970's, which she claimed was caused by the April 1978 motor 
vehicle accident.  The doctor noted tenderness over the 
trapezius.  Range of motion was significantly limited.  The 
impression was moderate to severe neuroforaminal stenosis C3-
C7 with loss of cervical lordosis.  The doctor thoroughly 
reviewed the claims file and opined that "it is more 
probably than not that this is secondary to the motor vehicle 
accident which occurred in 1978 since she has no other 
history of trauma."

The veteran also complained of thoracic and lumbosacral pain, 
which she related to the same motor vehicle accident.  The 
doctor noted tenderness in the paraspinous musculature in the 
thoracic spine areas bilaterally and in the left paraspinous 
musculature in the lumbar areas.  Range of motion was normal.  
The impression was thoracic degenerative disc disease and 
mild wedging T7 and T8 as well as lumbar degenerative disc 
disease secondary to the motor vehicle accident.

The veteran submitted to a VA joints examination in March 
2006.  After a thorough examination and review of the claims 
file, the doctor made the following findings: (1) severe 
cervical spine degenerative disc disease and degenerative 
joint disease with secondary cervical spine stenosis and 
foraminal stenosis; (2) thoracic spine degenerative disc 
disease with associated scoliosis, old mid thoracic spine 
compression fracture, and degenerative disc disease and 
degenerative arthritis of the lumbar spine with associated 
lumbar spinal stenosis and foraminal stenosis; (3) right 
rotator cuff degeneration and probable rotator cuff tear; (4) 
left rotator cuff degeneration and rotator cuff tear and MRI 
findings suggestive of inflammatory arthritis of the left 
shoulder joint, but no clinical increased warmth nor 
swelling; (5) mild right elbow flexion contracture of 5 
degrees, etiology unknown, and past surgery to release 
entrapped ulnar nerve from the medial elbow (6) lateral 
humeral epicondylitis; (7) restricted right wrist motion both 
in dorsiflexion and volar flexion, prior carpal tunnel 
release, and mild residual carpal tunnel syndrome; (8) 
restricted left wrist dorsiflexion and volar flexion, and 
mild left carpal tunnel syndrome; (9) no clinical signs of 
arthritis of the right or left hand joints; (10) right and 
left lateral hip gluteal tendonitis; (11) minor degeneration 
of the posterior horn of the medial meniscus without tear, 
chondromalacia of the patella, and right knee effusion; (12) 
questionable past history of right and left ankle sprains 
during military service (this was recalled by the veteran who 
has submitted a picture of her in a cast allegedly taken in-
service) and bilateral osteoarthritis; and (13) degenerative 
arthritis of the right and left talonavicular and/or other 
mid foot joints, increased hallus valgus, and limited motion 
of the great toe metatarsophalangeal joints.

The physician made the following statement:

I do not find evidence of a clear cut diagnosis of 
seronegative spondyloarthropathy.  Note, there have 
been two positive blood ANA tests, but there have 
been normal sedimentation rates and also normal 
rheumatoid factor blood tests.  A HLA-27B antigen 
test for ankylosing spondylitis was considered but 
I find no result of that test I my review of the 
claims file or tests ordered at the Seattle VA or 
in tests ordered by Dr. B (initial used to protect 
privacy), Rheumatologist, who evaluated the veteran 
. . . Dr. M, General Internal Medicine Clinic 
Director, diagnosed seronegative 
spondyloarthropathy but that diagnosis has not been 
confirmed by rheumatologist, therefore, I question 
the diagnosis.  Note that in one of the 
rheumatology evaluations at the Seattle VA it was 
noted that an elevated ANA blood test is also seen 
with osteoarthritis.  I, therefore, believe that 
the primary underlying problem in this veteran is 
osteoarthritis primarily of the cervical spine, 
thoracic spine, and lumbar spine, but also 
including right and left feet.  

The doctor opined that the cervical and thoracolumbar spine 
conditions "are directly related to the motor vehicle 
accident of April 1978."  He found no evidence to 
substantiate injuries to the veteran's shoulders, elbows, 
wrists, hands, hips, knees, ankles, or feet while she was on 
active duty.

Private Treatment Records

August 1992 X-rays from the Evergreen Hospital Medical Center 
(Evergreen) revealed degenerative arthritis of the right 
talonavicular joint with pes planus.  

June 1997 X-rays from Evergreen revealed a normal right hip 
joint; several small radiolucencies in the interthrochanteric 
region of the right proximal femur; and possible previous 
spinal surgery.  A July 1997 bone scan revealed no right hip 
abnormalities.

A July 1998 treatment record from J. D., MD, indicates that 
the veteran complained of bilateral foot numbness.  A MRI of 
the lumbar spine revealed grade I L4-5 spondylolisthesis on 
the basis of facet joint hypertrophy and L4 foraminal 
encroachment bilaterally. 

A September 1998 correspondence from J.D. indicates that MRIs 
and nerve conduction studies suggested that the veteran's 
symptoms of low back pain and paresthesia in the legs "are 
likely an effect of her L4 on L5 spondylolisthesis with 
neural foraminal encroachment."

An October 1998 correspondence from K.O., MD, indicates that 
the veteran complained of numbness and paraesthesia in the 
lower and upper extremities.  X-rays and MRIs revealed a 
grade 2 spondylolisthesis at L4-L5 level related to facet 
joint hypertrophy and a grade 2 anterior spondylolisthesis at 
C3 and C4.  The diagnosis was carpal tunnel syndrome of both 
upper extremities and lumbar spinal stenosis. 

A November 1998 correspondence from V.L., MD, indicates that 
lumbar and cervical myelogram CT scans revealed an unstable 
L4-5 spondylolisthesis, grade II,  and multiple level 
degenerative disc disease causing right more than left 
foraminal stenosis at multiple levels.  A right hand carpal 
tunnel release was recommended.  

A February 1999 correspondence from V.L. indicates that the 
veteran's bilateral carpal tunnel syndrome was caused by a 
work-related injury.

An April 2001 correspondence from D.C., MD, indicates that 
the veteran complained of persistent right cervicalgia with 
associated right shoulder and proximal upper extremity 
discomfort.  A right C3, C4, and C5 medial branch block was 
performed.

May 2001 blood work requested by P.B.B., MD, indicates that 
the veteran's rheumatoid factor was normal and that her ANA 
was positive.

A July 2001 correspondence from P.B.B. states that the 
veteran's neck injury is the result of the April 1978 motor 
vehicle accident.  

A February 2002 correspondence from V.L. contains the 
following statement:

You came to see me on November 2, 1998.  In my 
office note, there was no mention about a car 
accident while you were in the service in 1977.  
You requested me to write a report regarding the 
causal relationship between the car accident and 
your back and neck surgery.  I had to admit that 
this is a legal question.  I do not have enough 
information from the previous medical records from 
1998 to today to be able to give this legal 
opinion.

A June 2002 correspondence from U.P., MD, indicates that the 
veteran complained of right hip pain that extended into the 
right thigh and calf.  An MRI of the lumbar spine revealed 
(1) grade I anterior spondylolisthesis of L4 on L5 secondary 
to bilateral pars interarticularis defects, moderate to 
severe canal stenosis, and a broad based posterior disc 
herniation; and (2) right sided paracentral disc herniation 
L5-S1.  

A July 2002 record from Overlake Surgery Center indicates 
that the veteran received a L5-S1 interlaminar epidural 
steroid injection.  The postoperative diagnosis was (1) right 
L5-S1 herniated nucleus pulposus, and (2) L4 and L5 
anterolisthesis, grade I.

August 2002 right foot X-rays revealed degenerative arthritis 
of the talonavicular joint with pes planus.

A December 2004 record from Evergreen contains MRIs of the 
left shoulder and right knee.  The left shoulder impression 
was (1) full thickness supraspinatus tendon tear with 
underlying tendinosis; (2) partial extracapsular biceps 
tendon tear; (3) moderate-sized joint effusion and fluid in 
the subdeltoid and subacromial bursa and thickened appearing 
synovium suggesting underlying inflammatory arthritis; and 
(4) large subchondral cyst in the greater tuberosity most 
likely related to underlying arthritis.  The right knee 
impression was mild posterior horn medial meniscus 
degeneration without tear.  A small joint effusion and grade 
1-2 chondromalacia of the patella were also noted.

Social Security Administration (SSA) Records 

An October 2001 SSA decision awarded the veteran disability 
benefits due to disorders of the back (discogenic, 
degenerative) and fibromyalgia.

May 2007 Travel Board Hearing

The veteran asserted that she has osteoarthritis involving 
multiple joints as a result of the motor vehicle accident 
that occurred while on active duty.  She testified that her 
osteoarthritis is most severe in her back and neck 
(thoracolumbar and cervical spine).  She further stated that 
her elbows and knees are sensitive to touch.  The veteran 
also testified that her neck started to hurt a few years 
after service.  The veteran further noted that she 
subsequently developed lower back pain and eventually 
developed a shooting pain down both legs.  




b. Discussion

Initially, the Board notes that presumptive service 
connection is not established.  Under the most favorable 
analysis of the evidence, the earliest that it could be said 
that the veteran developed arthritis of any joint is October 
1992, which is approximately 14 years after her discharge 
from service.  Furthermore, the veteran testified that her 
back pain began a few years after discharge, and that other 
joint pain occurred later.  

With respect to direct service connection, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran's degenerative joint disease of the cervical and 
thoracolumbar spines is causally linked to in-service trauma.  
There is X-ray evidence that confirms current diagnoses of 
degenerative joint disease of the cervical and thoracolumbar 
spines.  While arthritis of these joints are not apparent 
until many years post-service and the veteran's own history 
indicates that the onset of her neck and back pain was at 
least several years after she was discharged from active 
duty, both the April 2005 and March 2006 VA examiners 
concluded that there is a nexus between the veteran's in-
service motor vehicle accident and her degenerative joint 
disease of the cervical and thoracolumbar spines.  The 
veteran's private treating physician also opined that the 
veteran's neck disability is related to the same incident.  

Turning next to the question of whether service connection is 
warranted for arthritis of any other joint, the Board finds 
that the preponderance of the evidence is against a finding 
of a nexus between arthritis of any other joint and service.  
Although there is X-ray evidence that confirms arthritis of 
the right ankle and feet, the fact that the earliest medical 
or X-ray evidence of arthritis of any joint (other than the 
already service-connected left knee) is a 1992 VA treatment 
record, which was many years after her separation from 
service, albeit the veteran gave a history of arthritis of 
the right foot at that time.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim of service connection. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  It is pertinent to note that the separation 
from service examination included a normal clinical 
evaluation of the musculoskeletal system.  Furthermore, the 
most recent opinion by the March 2006 VA examiner ruled out 
any nexus between the veteran's bilateral foot and ankle 
arthritis and any incident of service.  The record 
establishes that rheumatoid arthritis was suspected, but not 
confirmed or linked to in-service trauma.  The most recent VA 
examination ruled out a diagnosis of rheumatoid arthritis.  
The Board notes that recent X-rays and MRIs fail to show 
arthritis in any other joint, and although there is some 
suggestion of underlying inflammatory arthritis of the left 
shoulder joint, no joint disability (other than the cervical 
spine, the thoracolumbar spine, and the left knee) has been 
linked to service.

In summation, the relevant medical and X-ray evidence is at 
least in equipoise as to whether the veteran's degenerative 
joint disease of the cervical and thoracolumbar spines is 
causally linked to in-service trauma.  With application of 
the doctrine of reasonable doubt, service connection is 
warranted for arthritis of the cervical and thoracolumbar 
spines.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.  As to the other joints, the veteran's separation 
examination was negative for any pertinent abnormal objective 
findings and there is no post-service medical evidence of a 
joint disorder (other than the left knee) until many years 
after the veteran's discharge from service.  The only 
competent evidence addressing the question of a nexus between 
any current diagnosis of arthritis of any joint (other than 
degenerative joint disease of the cervical and thoracolumbar 
spines and the left knee), weighs against the contended 
causal relationship. 

For the reasons stated above, the Board finds that, while 
service connection is warranted for degenerative joint 
disease or arthritis of the cervical and thoracolumbar 
spines, the preponderance of the evidence is against the 
claim for service connection for any other joints (other than 
the veteran's already service-connected left knee).  
Accordingly, the benefit of the doubt doctrine is not 
applicable to this latter aspect of the veteran's appeal.  38 
U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Service connection for degenerative joint disease of the 
cervical and thoracolumbar spines is granted.

Service connection for arthritis of multiple joints (other 
than the cervical and thoracolumbar spines and left knee) is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


